DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Arguments
Applicant's arguments filed 15 December 2020 have been fully considered but they are not persuasive. In particular, the applicant argues Jager is still being maintained to teach the claimed invention, pointing out that they do not consider the examiner has not adequately disclosed how the relied upon “6 available two-segment portioning modes” teaches the claimed “values of four to six samples”. The argument goes on to describe Fabian Jager and how the examiner has relied upon the prior art to teach the claimed invention and not associated the “values of four to six samples” to the claimed “segmentation mask for the video coding block”. However, it should be noted that although Fabian Jager does not teach the claimed association of the sample values with a segmentation mask, it was Cohen relied upon to teach this association of samples with that of a segmentation mask. Additionally, Fabian’s teaching was important to describe the number of partitioning information that is used in a process to select from a set of 6 samples, another set of samples based off of decision rules to best match the partition mode of the coding unit. The important teaching of this that applies to the claimed invention is the teaching of “values of a set of four to six samples” since Fabian will generate a result based off of a selection of the best matching of the “6 available partitioning modes”. Because of this, Fabian is still relevant to the claimed invention not for the teaching of the “values of a set of four to six samples from a larger set of samples of the segmentation mask for the video coding block”, but for teaching the process of selecting the partitioning pattern based on a decision rule. To teach particularly the relationship of the number of samples from a larger set of samples of the segmentation mask for the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3,5,6,8,9,11-13,15,17,19,21,23,24 rejected under 35 U.S.C. 103 as being unpatentable over Fabian Jäger, CE3: Results on Depth-based Block Partitioning (DBBP)(published 1/17/2013) with Cohen; Robert A. et al. (US 20140307780 A1)
Regarding claim 1, Fabian teaches,
An apparatus (“modern video coder (e.g. in HEVC)”)[section 1.1,2] for associating a video block partitioning pattern to a video coding block (“shaped block partitioning for the collocated texture block" in a “modern video coder”)[abs, section 1.1], adapted to: 
obtain values of a set of six mask samples, (“available partitioning modes” are generated “binary segmentation mask to one of the 6 available two-segment portioning modes”)[section 2], which 
wherein the segmentation mask is adapted to define video coding block partitions of the video coding block (“asymmetric partitioning modes, which were introduced for HEVC”)[section 2] and at least one of the video coding block partitions (“block partitioning for the collated texture block”)[abs] have one or more non-rectangular shapes; (“partitioning modes” including “asymmetric partitioning modes”)[section 2] and 
(“find the best matching partitioning mode iopt”)[section 2] from a group of video block partitioning patterns (“of the 6 available two-segment portioning modes”)[section 2] based on a decision rule that only uses values (“best matching partitioning mode iopt” as a function of “kopt”)[section 2] of the six samples (“kopt which is a function of "mD(x,y)*mk(x,y)” of the binary masks”)[section 2] of the set of segmentation mask samples; ("best matching partitioning mode iopt” as a function of kopt which is a function of "mD(x,y)*mk(x,y)” of the binary masks such as “m2i(x,y)” and “m2i+1(x,y)”)[section 2] and 
associate the selected video block partitioning pattern (best matched partitioning mode “iopt”)[section 2] to the video coding block, (“motion information is stored and coded according to this optimal mode iopt” for “coding units” that “access the already coded motion information”)[section 2] wherein patterns in the group of video block partitioning (“depth based block partitioning” DBBP) [section 2, 1.1] patterns have rectangular shapes. (“mapped into one of the available rectangular, non-square partitioning modes”)[section 2] 
	But does not explicitly teach, 
a video block partitioning pattern to a video coding block based on samples of a segmentation mask, the apparatus comprising a processor to execute computer executable instructions stored on a non-transient computer readable medium, so that when the instructions are executed, the processor is adapted to:
obtain values of samples from a larger set of samples of the segmentation mask for the video coding block, 
wherein each of the samples represents a different position in the segmentation mask, 

However, Cohen teaches additionally, 
a video block partitioning pattern to a video coding block (Title and abstract, “Method for Video Coding Using Blocks Partitioned According to Edge Orientations” for each “encoded block”) based on samples of a segmentation mask,(abs, “subset of predetermined partitions”) the apparatus comprising a processor to execute computer executable instructions stored on a non-transient computer readable medium, so that when the instructions are executed,(¶40, “processes described “ can be performed in “a processor, typically an encoder and decoder (codec) connected to memories (buffers)”) the processor is adapted to:
obtain values of samples from a larger set of samples of the segmentation mask for the video coding block, (¶30, “mode classifier selects among a subset of partitioning modes 214 from the partition library 210 to be used for further processing”) 
wherein each of the samples represents a different position in the segmentation mask, (¶25 and Fig. 2-211, “edge modes 211, which partition a block in various ways” which the subsets were “defined based upon the number of partitions”) 
wherein the segmentation mask is adapted to define video coding block partitions of the video coding block (¶26, 30, and Fig. 2, “partitioning mode can be dividing the block in half if the variance of data in one half of the block is significantly different from the variance of data in the other half of the block” such that “mode classifier selects among a subset of partitioning modes 214 from the partition library 210 to be used for further processing” of a video decoder) and at least one of the video coding block partitions have one or more (¶26 and Fig. 2-211, “partitions can be defined as a splitting the block at an angle that is aligned or perpendicular to the steepest gradient in the block.” As depicted in Fig. 2 where edge modes include various diagonal partitions”) 
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen which applies subsets of partition options for a block. These partition subsets can be determined to improve efficiency by creating subsets which optimize for a given block. 
	
Regarding claim 2, Fabian with Cohen teaches the limitation of claim 1, 
	Fabian teaches additionally, 
the decision rule (“best matching partitioning mode iopt” as a function of “kopt”)[section 2] comprises a comparison (“find the best matching partition mode”)[section 2] and selecting the video block partitioning pattern (“the best matching conventional partitioning mode, motion information is stored and coded”)[section 2] comprises comparing the values (“best matching partitioning mode iopt” as a function of “kopt”)[section 2] of the six samples. (“mapping of the binary segmentation mask to one of the 6 available two-segment partitioning modes is performed by a correlation analysis”)[section 2] 

Regarding claim 3, Fabian with Cohen teaches the limitation of claim 1, 
Fabian teaches additionally,
group of video block partitioning patterns (“conventional partitioning modes” as depicted in Fig. 3 used for “best match” selection)[Fig. 3-2NxN and Nx2N, Section 2] 
a video block partitioning pattern (“conventional partitioning modes“ used in non-square partitioning in a coding tree unit (CTU))[Fig. 3, section 2] for horizontally partitioning the video coding block at one half of the height of the video coding block, (fig. 3 depicting a horizontally partitioned depth-based block partition as "Nx2N" of a 2Nx2N block)[Fig. 3-Nx2N] 
a video block partitioning pattern (“conventional partitioning modes“ used in non-square partitioning in a coding tree unit (CTU))[Fig. 3, section 2] for vertically partitioning the video coding block at one half of the width of the video coding block(fig. 3 depicting a vertically partitioned depth-based block partition as "2NxN" of a 2Nx2N block)[Fig. 3-2NxN]

Regarding claim 5, Fabian with Cohen teach the limitation of claim 1, 
	Fabian teaches additionally, 
wherein the six samples include six samples (“available partitioning modes” are generated “binary segmentation mask to one of the 6 available two-segment portioning modes”)[section 2] such that, 
third sample (partitioning mode “2NxnU”)[section 2, figure 3] and a fourth sample (partitioning mode “2NxnD”)[section 2, figure 3] represent border positions at opposite horizontal borders of the segmentation mask (“2NxnU” and “2NxnD” representing either a top or bottom partition extending horizontally as depicted in figure 3)[section 2, figure 3] and/or represent border positions which are centrally symmetrical to a center of the segmentation mask; and 
(partitioning mode “nLx2N”)[section 2, figure 3] and a sixth sample (partitioning mode “nRx2N”)[section 2, figure 3] represent border positions at opposite vertical borders of the segmentation mask (“nLx2N” and “nRx2N”representing either a left or right partition extending vertically as depicted in figure 3)[section 2, figure 3] and/or represent border positions which are centrally symmetrical to a center of the segmentation mask. 

Regarding claim 6, Fabian with Cohen teach the limitation of claim 1, 
	Fabian teaches additionally, 
six samples, (“available partitioning modes” are generated “binary segmentation mask to one of the 6 available two-segment portioning modes”)[section 2] such that third sample (partitioning mode “2NxnU”)[section 2, figure 3] and a fourth sample (partitioning mode “2NxnD”)[section 2, figure 3] represent border positions at opposite horizontal borders of the segmentation mask (“2NxnU” and “2NxnD” representing either a top or bottom partition extending horizontally as depicted in figure 3)[section 2, figure 3]; 
wherein the border areas (partitioned part of the “partition mode” “2NxnU” or “2NxnD” as depicted in figure 3)[fig. 3] relate to an area extending from the border by a fourth of the height of the block in vertical direction, (“2NxnU” or “2NxnD” appearing as being a quarter in height compared to the total height of the block)[fig. 3] and relate to an area extending from the half of the width of the segmentation mask (“2NxN” depicted in figure 3 as extending from half of the block direction at the top)[Fig. 3]  by a fourth of the width of the block in horizontal direction, (“2NxnU” and “2NxnD” depicted in figure 3 as extending from a quarter of the block direction at the top and bottom)[Fig. 3] wherein these horizontal border areas extending from the half of the width extend in opposite horizontal directions to each other; (figure 3 depicting the partition modes extending equally from the center of the figures in the upper and lower directions)[figure 3] and 
wherein a fifth sample (partitioning mode “nLx2N”)[section 2, figure 3] and a sixth sample (partitioning mode “nRx2N”)[section 2, figure 3] of the set of samples (“partitioning modes”)[section 2, figure 3] represent border positions at opposite vertical borders of the segmentation mask, (“nLx2N” and “nRx2N”representing either a left or right partition extending vertically as depicted in figure 3)[section 2, figure 3] wherein the border areas (partitioned part of the “partition mode” “nLx2N” or “nRx2N” as depicted in figure 3)[fig. 3] relate to an area extending from the border by a fourth of the width of the block in horizontal direction, (“nLx2N” and “nRx2N” appearing as being a quarter in width compared to the total width of the block)[fig. 3], and relate to an area extending from the half of the height of the segmentation mask (“Nx2N” depicted in figure 3 as extending from half of the right direction at the top)[Fig. 3] by a fourth of the height of the block in vertical direction, (“nLx2N” or “nRx2N” appearing as being a quarter in width compared to the total width of the block)[fig. 3] wherein these vertical border areas extending from the half of the height extend in opposite vertical directions to each other. (figure 3 depicting the partition modes extending equally from the center of the figures in the left and right directions)[figure 3]

Regarding claim 8, Fabian with Cohen teaches the limitation of claim 1, 
	Fabian teaches additionally, 
(“partitioning modes”)[section 2] have binary values for indicating the video coding block partitions. (“available partitioning modes" such as “2 binary masks m2i(x,y) and m2i+1(x,y)”)[section 2] 

Regarding claim 9, Fabian with Cohen teaches the limitation of claim 8, 
	Fabian teaches additionally, 
Processor is further adapted to (“Boolean variable binv defines” for coding”) [section 2] invert the binary values of the samples. (“derived segmentation mask mD(x,y) needs to be inverted")[section 2] 

Regarding claim 11, Fabian with Cohen teaches the limitation of claim 1, 
Fabian teaches additionally,
block comprises texture information and depth information, (“block" partitioned for the "texture block" and “(virtual) depth map)")[abstract] wherein a sample of the depth information indicates a depth or disparity of a sample of the texture information; (“shaped block partitioning” based on a “collocated texture block” and a “collocated (virtual) depth map”)[abstract] and 
wherein the processor is adapted to obtain the values (available partitioning modes, i.e. “binary segmentation mask” are generated)[section 2] of the set of segmentation mask samples based on the depth information. (best matching “partitioning modes” generated “masks m2i(x,y) and m2i+1(x,y)” matched based on “current depth-based segmentation mask”)[section 2] 

Regarding claim 12, Fabian with Cohen teaches the limitation of claim 1, 

apparatus is a video encoder (“encoder” deriving the “optimal motion/disparity information for each DBBP”)[section 2] or a video decoder. (“decoder that a block uses DBBP”)[section 2]

Regarding claim 13, it is the same method as the one outlined in apparatus claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 13. 

Regarding claim 15, dependent on claim 13, it is the same method as outlined in apparatus claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 15. 

Regarding claim 17, it is the computer readable medium claim of claim 1. Refer to the rejection of claim 1 to teach the rejection to claim 17.

Regarding claim 19, dependent on claim 17, it is the computer readable medium claim of claim 3, dependent on claim 1. Refer to the rejection of claim 3 to teach the rejection of claim 19. 

Regarding claim 21, dependent on claim 17, it is the computer readable medium claim of claim 11, dependent on claim 1. Refer to the rejection of claim 11 to teach the rejection of claim 21. 

Regarding claim 23, Fabian with Cohen teaches the limitation of claim 1, 
	Cohen teaches additionally, 
The samples are located at the borders (¶25,26, and fig. 2, “edge modes” which split a block “perpendicular to the steepest gradient in the block” as depicted in Fig. 2] and (¶25,26, and fig. 2, “edge modes” which split a “block at an angle that is aligned ” to the “steepest gradient in the block” as depicted in Fig. 2]
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen which applies subsets of partition options for a block. These partition subsets can be determined to improve efficiency by creating subsets which optimize for a given block. 

Regarding claim 24, Fabian with Cohen teaches the limitation of claim 1, 
	Cohen teaches additionally, 
The samples are located at the borders of the segmentation mask. (¶25,26, and fig. 2, “edge modes” which split a block “perpendicular to the steepest gradient in the block” as depicted in Fig. 2]
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen which applies subsets of partition options for a block. These partition subsets can be determined to improve efficiency by creating subsets which optimize for a given block. 

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Fabian Jäger, CE3: Results on Depth-based Block Partitioning (DBBP)(published 1/17/2013) with Cohen; Robert A. et al. (US 20140307780 A1) in view of Moriya et al. (US 20140247876 A1)
Regarding claim 4, Fabian with Cohen teaches the limitation of claim 1,
	But does not explicitly teach the limitation of claim 4,
	However, Moriya teaches additionally, 
(“motion vector candidate (B0)”)[¶89] a second sample (“motion vector candidate (B2)”)[¶89] of the set of samples (“predicted vector candidate B”)[¶89] represent adjacent corner positions of the segmentation mask; (motion vector “to the upper right partition (B.sub.0) or the motion vector of an already-encoded upper left partition (B.sub.2)” used for determining “predicted vector candidate B")[¶89] 
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen  with the corner based partition of Moriya to identify information to adjacent corner partitions. The benefit of such processing is including aspects that provide for parallel processing while maintaining efficiency. 

Claim 7, 14, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Fabian Jäger, CE3: Results on Depth-based Block Partitioning (DBBP)(published 1/17/2013) with Cohen; Robert A. et al. (US 20140307780 A1) in view of Bordes et al. (US 20130208982 A1)
Regarding claim 7, Fabian with Cohen teaches the limitation of claim 1, 
Fabian teaches additionally, 
a third sample (“partition mode”)[H.8.5.5.3, Fig. 3] of the set of samples (of the “PartModeMap[0..5]” used in best matching partitioning mode) [H.8.5.5.3, Fig. 3, section 2] represents a top border sample at an horizontal N/4, N/2, N-1-N/2 (N/2-1), 3N or N-1-N/4 (3N-1) sample position of the segmentation mask, (“SIZE_2NXnU" or “SIZE_2NxN” which depict partitioning for the upper side partition mode as depicted in Fig. 3 of a 2Nx2N block )[H.8.5.5.3, Fig. 3]
(“partition mode”)[H.8.5.5.3, Fig. 3] of the set of samples (of the “PartModeMap[0..5]” used in best matching partitioning mode) [H.8.5.5.3, Fig. 3, section 2] represents a bottom border sample at an horizontal N/4, N/2, N-1-N/2 (N/2-1), 3N or N-1-N/4 (3N-1) sample position of the segmentation mask, (“SIZE_2NXnD" which depict partitioning for the lower side partition mode and opposite as depicted in Fig. 3 of a 2Nx2N block)[H.8.5.5.3, Fig. 3] approximately at a position centrally symmetric to the horizontal position of the third sample; (figure 3 depicting that "2NxnU" and "2NxnD" partitioning a portion of either of the top or bottom sides of a horizontal partition)[Fig. 3] 
a fifth sample (“partition mode”)[H.8.5.5.3, Fig. 3] of the set of samples (of the “PartModeMap[0..5]” used in best matching partitioning mode) [H.8.5.5.3, Fig. 3, section 2] represents a left border sample at an vertical N/4, N/2, N-1-N/2 (N/2-1), 3N or N-1-N/4 (3N-1) sample position of the segmentation mask, (“SIZE_nLX2N" which depict partitioning for the left side partition mode as depicted in Fig. 3 of a 2Nx2N block )[H.8.5.5.3, Fig. 3]
a sixth sample (“partition mode”)[H.8.5.5.3, Fig. 3] of the set of samples (of the “PartModeMap[0..5]” used in best matching partitioning mode) [H.8.5.5.3, Fig. 3, section 2] represents a right border sample at vertical N/4, N/2, N-1-N/2 (N/2-1), 3N or N-1-N/4 (3N-1) sample position of the segmentation mask, (“SIZE_nRX2N" which depict partitioning for the right side partition mode as depicted in Fig. 3 of a 2Nx2N block )[H.8.5.5.3, Fig. 3] approximately at a position centrally symmetric to the vertical position of the fourth sample. (figure 3 depicting that "nRx2N" and "nLx2N" partitioning a portion of either left or right sides of a vertical partition)[Fig. 3]
	But does not explicitly teach any further limitation of claim 7,

a first sample (“geo-mode")[¶57] of the set of samples (“geo-mode" indicated by the binary flags)[section 2] represents a top left corner position of the segmentation mask, (“indicate the geo-mode” and geometry using a “top-left (TL)” partition)[¶57] 
a second sample (“geo-mode")[¶57] of the set of samples (“geo-mode" indicated by the binary flags)[section 2] represents a bottom left or top right corner position of the segmentation mask, (“indicate the geo-mode” and geometry using a “top-left (TL)” partition)[¶57]
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen  with the geo-modes of Bordes to teach partitions related to the top left or bottom right of a partition. The benefit of using these types of parsing is that it allows for the use of more complex Geometry contours than straight lines and further provide a reduction of the encoding cost.

Regarding claim 14, dependent on claim 13, it is the method claim of apparatus claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 14. 

Regarding claim 18, dependent on claim 17, it is the computer readable medium claim of claim 7, dependent on claim 1. Refer to the rejection of claim 7 to teach the rejection of claim 18. 

Claim 10 and 20 rejected under 35 U.S.C. 103 as being unpatentable over Fabian Jäger, CE3: Results on Depth-based Block Partitioning (DBBP)(published 1/17/2013) with Cohen; Robert A. et al. (US 20140307780 A1) in view of Bouchard et al. (US 5898798 A)

	But does not explicitly teach the additional limitation of claim 10,
	However, Bouchard teaches additionally,  
down-sample a spatial resolution of the segmentation mask (“downsampled segmentation masks (or BDSM)")[4:61-62] by a predetermined down-sampling factor. (“down sampled segmentation masks" built from “previous low-pass band segmentation mask” which is the low-pass of the “original segmentation mask”)[4:62-66]
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen  with the segmentation masks of Bouchard that uses a down sampled segmentation mask. Using a downsampled sampled segmentation mask would generation of masks at a corresponding resolution to a subband. 

Regarding claim 20, dependent on claim 17, it is the computer readable medium claim of claim 10, dependent on claim 1. Refer to the rejection of claim 10 to teach the rejection of claim 20.

Claim 22 rejected under 35 U.S.C. 103 as being unpatentable over Fabian Jäger, CE3: Results on Depth-based Block Partitioning (DBBP)(published 1/17/2013) with Cohen; Robert A. et al. (US 20140307780 A1) in view of Chen; Yue et al. (US 9609343 B1)
Regarding claim 22, dependent on claim 1, it reads similarly to claim 2, dependent on claim 1, 
	But claims additionally, 
determining whether the values of each of such pairs are equal or different.
	Which is not explicitly taught by Fabian and Cohen,

decision rule (“the current block is selected”)[18:60-66] comprises a comparison (“predicting the current block” by “compared to each other” a pair of predictors)[ 18:60-66] and determining whether the values (“predicting the current block using the compound predictor of step 608 and the masked compound predictor of step 610 are compared to each other”)[18:60-66,Fig.10-1006,Fig.6-608,610] of each of such pairs (“compound predictor of step 608 and the masked compound predictor of step 610”)[18:60-66,Fig.6-608,610] are equal or different. (“most efficient encoding mode for the current block is selected”)[18:60-66]
It would be obvious to one with ordinary skill of the art before the effective filing date of the claimed invention to combine the partitioning method of Fabian with the block partitioning of Cohen  with the comparison of Chen which compares the efficiency of two different predictors that have different partitions such as with or without partition. This improves the final coding mode for the block by selecting the mode with lowest rate-distortion. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483